2 Cal. App. 2d 701 (1934)
WINIFRED THOMAS et al., Respondents,
v.
HAROLD H. SMITH et al., Appellants.
Civ. No. 8857. 
California Court of Appeals. Second Appellate District, Division Two.  
December 8, 1934.
 Paul Nourse and J. Howard Edgerton for Appellants.
 Clyde C. Shoemaker and Winthrop O. Gordon for Respondents.
 Scott, J., pro tem.
 Plaintiffs, husband and wife, sued for damages resulting from an automobile accident. The *702 jury returned a verdict for William Thomas for $1,041, and a separate verdict for Winifred Thomas for $1500. Separate judgments were thereupon entered for said amounts. Upon filing of cost bill defendants moved to strike it on the ground that each judgment was for less than $2,000. From order denying such motion they appeal.
 [1] The two causes of action, to wit, that of the wife for personal injury and of the husband for consequential damage, were properly joined under section 427 of the Code of Civil Procedure. [2] Appellants were not entitled as a matter of right to have the separate awards segregated in the verdict or judgment. (Bock v. Hamilton Square Baptist Church, 219 Cal. 284 [26 PaCal.2d 7].) The fact that the trial court permitted such a divided verdict and judgment cannot operate to deprive plaintiffs of the costs to which they are entitled under section 1022 of the Code of Civil Procedure, since the total judgment was over $2,000 and was in excess of the jurisdiction of the municipal court.
 Order affirmed.
 Stephens, P. J., and Crail, J., concurred.